Citation Nr: 0503888	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable disability evaluation for 
nephritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1947, and from July 1950 to August 1951.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
March 2003 rating decision of the Department of Veterans 
Affairs (VA), New Orleans, Louisiana, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The service medical records do not show any complaints or 
findings relating to back pathology; the first indication of 
back pathology in the record is found approximately five 
decades after the veteran's separation from his final period 
of service.

3.  Arthritis of the lumbosacral spine was not manifested in 
service or within the first post service year, and the 
preponderance of the evidence is against a finding that the 
veteran's current lower back pathology is related to service.

4.  The evidentiary record shows that the veteran's service 
connected nephritis is not currently symptomatic; his current 
urinary tract symptomatology has been medically attributed to 
non-service connected benign prostatic hypertrophy. 


CONCLUSIONS OF LAW

1.  A chronic lower back disorder was not incurred in or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for a compensable evaluation for nephritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.115b, Diagnostic code 7502 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in December 2002, the RO advised the 
appellant of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The March 2004 statement of the case (SOC) and the December 
2002 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claims for service 
connection and an increased evaluation, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The SOC and VCAA letter notified the appellant of his 
and VA's respective obligations to obtain different types of 
evidence.  They also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for the actions.  The veteran was provided with VA 
examinations in March 2003 and June 2004, and VA outpatient 
records have been obtained.  In a September 2004 written 
statement, the veteran indicated that he has no additional 
evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Back Disorder

The veteran contends that he has a chronic back disorder that 
began during his periods of service in the 1940s and 1950s.  
For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  Service connection for arthritis 
may be granted if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of final separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2004).

The service medical records do not show any complaints or 
findings of back problems.  Both a December 1945 examination 
and the examination conducted in October 1947 in conjunction 
with the veteran's separation from his first period of 
service noted a normal spine examination.  Likewise, the 
August 1951 examination conducted in conjunction with the 
veteran's separation from his second and final period of 
service noted no significant abnormalities on spine 
examination.

A VA examination in November 1948, between the veteran's 
periods of service, noted complaints of backache over the 
sacroiliac region aggravated by prolonged standing or 
bending.  Examination resulted in a diagnosis of nephritis.  
No musculoskeletal diagnosis was made.  (Service connection 
was granted for nephritis in December 1948.)

The record is devoid of evidence of back complaints or 
treatments until February 2000, when a magnetic resonance 
imagining (MRI) showed degenerative changes with narrowing in 
the interspace at L5-S1 with grade 1 spondylolithiasis 
related to the degenerative changes.  X-rays showed decreased 
intravertebral space between L4-5 and L5-S1.

Subsequent VA outpatient treatment records noted complaints 
of back pain, with the veteran reporting that he injured his 
back in the Navy in 1945.  On a December 2003 treatment 
record, the veteran reported constant back pain.  

A June 2004 VA general medical examination noted that the 
veteran reported that "he has been having back pain since 
World War 2 and he has got used to living with it."

The Board finds that the weight of the medical evidence is 
against a finding that the veteran has a chronic back 
disability attributable to his periods of active duty.  The 
service medical records do not show any complaints or 
findings related to the veteran's back.  The back complaints 
noted in 1948, between his periods of service, were 
attributed to nephritis rather than any musculoskeletal 
cause.  There is no medical evidence of back complaints or 
treatment for nearly 50 years following the veteran's 
separation from his final period of service.  There is no 
objective medical evidence attributing his currently 
diagnosed spondylolisthiasis or arthritis of the lumbosacral 
spine to his periods of service.  In this regard, the Board 
notes that the VA outpatient treatment records and the VA 
general medical examination noted his history of back pain 
since 1945, however these are not supported by the objective 
record and do not rise to the level of etiology opinions in 
any case.  Moreover, medical opinions have no probative value 
when they are based on an inaccurate factual predicate, such 
as the veteran's self- reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).

While the veteran contends that he has chronic back pathology 
stemming from his periods of service, his lay testimony alone 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder, and that, 
therefore, the provisions of § 5107(b) are not applicable.

Nephritis

As noted above, a November 1948 VA examination included a 
diagnosis of nephritis and service connection for that 
disability was granted by rating decision dated in December 
1948.  A 10 percent evaluation was assigned from February 
1948.  In July 1950, the veteran's compensation was 
discontinued pursuant to his re-entering active duty.

The March 2003 rating decision on appeal reinstated service 
connection for nephritis and assigned a noncompensable 
evaluation from October 2002.  The veteran contends that he 
is entitled to a compensable evaluation.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Id.  

Diagnostic Code 7502 provides for the evaluation of chronic 
nephritis under the renal dysfunction rating criteria.  Under 
the renal dysfunction rating criteria, the current 0 percent 
evaluation is warranted for albumin and casts with history of 
acute nephritis; or hypertension non compensable under 
Diagnostic Code 7101.  A 30 percent evaluation is warranted 
for constant or recurring albumin with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent evaluation is warranted for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  An 80 percent evaluation is 
warranted for persistent edema and albuminuria with BUN 40 to 
80 mg %; or, creatinine 4 to 8 mg %; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion. 

A 100 percent evaluation is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg %; or, creatinine more 
than 8 mg %; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.

Under the rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. Part 
4, Diagnostic Code 7101 (2004).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  

A January 2003 VA nephrology clinic note the veteran had 
normal urinalysis and no history of diabetes mellitus or 
hypertension.  The veteran reported urinary frequency with 
weak flow.  The diagnosis was prostatism.  The examiner noted 
that the veteran had mild chronic renal insufficiency 
probably secondary to obstructive uropathy.  His kidney 
function appeared stable and unrelated to proteinuria.

A VA genitourinary examination was conducted in May 2003.  
The veteran reported that he voided four or five times per 
day, and once at night.  He had no dysuria and voided with a 
good stream.  On examination, the veteran had no acute 
nephritis.  The examiner noted lower urinary tract symptoms 
secondary to benign prostatic hypertrophy.  Urinalysis was 
negative.  The diagnosis was benign prostatic hypertrophy 
with lower urinary tract symptoms.  "Patient has no 
obstructive uropathy and obstructive uropathy and nephritis 
are not the same entities."

The June 2004 VA general medical examination noted blood 
pressure of 130/80.  The veteran reported an adequate urine 
stream and no history of hematuria.

Review of the evidentiary record shows that the veteran's 
service connected nephritis is not currently symptomatic.  In 
fact, there has been no indication of nephritis for many 
years.  His current urinary tract symptomatology has been 
medically attributed to non-service connected benign 
prostatic hypertrophy. 

Under the renal dysfunction rating criteria, a 30 percent 
evaluation is warranted for constant or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  DC 7502.  As there is 
no evidence that the veteran's nephritis has been shown to 
have such manifestations and there is no evidence of slight 
edema or hypertension at least 10 percent disabling anywhere 
in the record, the Board finds that the evidentiary record 
does not support the claim of entitlement to a compensable 
evaluation for the veteran's nephritis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for 
nephritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


